Citation Nr: 0004333	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-18 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether a timely Notice of Disagreement with respect to the 
issue of entitlement to an increased apportionment of the 
veteran's disability compensation on behalf of the veteran's 
minor child [redacted] has been filed.

(The issue of is whether the appellant is entitled to receive 
an increased apportionment of the veteran's disability 
compensation on behalf of the veteran's minor child [redacted] is 
the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active service from March 1977 to March 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied the appellant's 
claim of entitlement to an increased apportionment of the 
veteran's compensation benefits on behalf of their minor 
child [redacted], of whom she has custody, on the basis that she 
did not file a timely Notice of Disagreement (NOD) with 
respect to its January 1997 rating action.  The appellant 
disagreed and has perfected an appeal with respect to the 
timeliness issue.


FINDINGS OF FACT

1.  In May and June 1992 rating actions, the RO denied the 
appellant's claim for increased apportionment of the 
veteran's disability compensation; the RO advised the 
appellant of those determinations in letters dated May 11, 
1992 and June 3, 1992, respectively.  

2.  In a June 3, 1992 letter, the appellant expressed her 
disagreement with the RO's denial of her apportionment claim 
as well as her desire to contest the result; the RO received 
the statement on June 8, 1992.

3.  Following the RO's issuance of a Statement of the Case 
(SOC) in April 1993, the appellant perfected appeal for an 
increased apportionment of the veteran's disability 
compensation by filing a timely Substantive Appeal in May 
1993.

4.  During the course of this appeal, the appellant was 
awarded a partial grant of the benefits sought on appeal; 
however, the maximum benefit available has not been granted.

5.  The appellant has continuously prosecuted this appeal 
since filing her claim for an apportionment of the veteran's 
VA disability compensation in April 1992, including, 
following the RO's issuance of an SOC in April 1993, filing a 
timely Substantive Appeal (on VA Form 9, Appeal to the Board) 
in May 1993.

6.  In January 1997, the RO granted entitlement to an 
apportionment of $50.00 per month retroactive to March 1, 
1994; the appellant continued to express her disagreement 
with the RO's determinations.

7.  In January 1998, the RO held that the appellant failed to 
file a timely NOD to its January 1997 rating action; the 
appellant was notified of this determination in January 1998 
and has since timely perfected an appeal of this issue.


CONCLUSION OF LAW

The appellant's June 1992 statement constitutes a timely 
filed a Notice of Disagreement with the RO's May and June 
1992 rating actions that denied her claim for increased 
apportionment of the veteran's disability compensation.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.201, 
20.302(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1992, the RO received the appellant's claim for an 
apportionment of the veteran's disability compensation 
benefits.  Thereafter, in rating actions dated in May and 
June 1992, the RO denied this claim.  The RO notified the 
appellant of these determinations in letters dated May 11, 
1992 and June 3, 1992, respectively.

In a June 3, 1992 statement, which was received at the RO on 
June 8, 1992, the appellant stated "I would like to appeal 
to the decision to the Board of Veterans Appeals [sic]."  
After setting forth her argument in support of the claim, she 
reiterated her intent to appeal the determination to the 
Board.  In addition, prior to the RO's issuance of an SOC to 
the appellant in April 1993, she filed additional statements 
setting forth arguments in support of the appeal.

Pursuant to the applicable law and regulation, an appeal 
consists of a timely filed Notice of Disagreement (NOD) in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

An NOD is a written communication from a claimant or his or 
her representative that expresses dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest that result.  
38 C.F.R. § 20.201.  The NOD must be filed within one year 
from the date that the agency of original jurisdiction mails 
notice of the determination to the veteran.  38 C.F.R. 
§ 20.302(a).  In addition, NODs are to be liberally 
construed.  See Collaro v. West, 136 F.3d 1304 (Fed. Cir. 
1998).

A review of the June 3, 1992 shows that the appellant clearly 
expressed her disagreement with the May and June 1992 rating 
actions as well as her desire to contest the results.  
Moreover, no later statement made or action taken by the 
appellant constitutes a withdrawal of the statement.  The 
statement was thus filed well within the one-year period for 
submitting a timely Notice of Disagreement with the May and 
June 1992 rating actions.  As such, the Board concludes that 
the appellant's June 3, 1992 statement constitutes a timely 
filed NOD with respect to the RO's May and June 1992 rating 
actions.  Indeed, the April 1993 SOC reflects that the RO had 
previously reached this same determination.  In addition, a 
review of the claims folder further reveals that the 
appellant thereafter perfected the appeal of her claim for 
apportionment of the veteran's disability compensation by 
filing a timely Substantive Appeal in May 1993.

Following the Board's remand of this matter in February 1996, 
in July 1996, the RO granted the appellant's entitlement to 
an increase to $50.00 for the monthly award of the veteran's 
benefits for their son [redacted], effective December 1, 1994.  
In doing so, the RO indicated in its July 1996 letter 
notifying her of the rating action that the decision was 
considered a full grant of the benefit sought on appeal.  
However, inasmuch as a greater benefit is potentially 
available, and the appellant is presumed to seek the maximum 
available benefit, her claim for an increased apportionment 
remains viable on appeal.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Hence, contrary to the RO's January 1998 determination, no 
further action on her part was need to continue her appeal.  
In this case, however, in an August 1996 statement, the 
appellant expressed her further disagreement with both the 
effective date of the award and the amount of compensation 
that she was granted on behalf their minor child.  

Thereafter, in January 1997, the RO granted entitlement to 
the $50.00 monthly apportionment of $50.00 retroactive to 
March 1, 1994.  The appellant, however, continued to express 
her disagreement with the RO's actions, including by 
submitting a detailed October 1997 statement that was filed 
at the RO the following month, in which she detailed her 
argument in support of increased entitlement.  In addition, 
she submitted a statement dated in February 1997 (1998?), 
which was received at the RO in March 1998.  Another 
statement in support of her claim, dated in March 1998, was 
received at the RO that same month.  However, in a January 
1998 rating decision, the RO denied the appellant's claim on 
the basis that she did not file an NOD within 60 days of the 
January 1997 rating decision, and thus her appeal was not 
timely.  As discussed above, however, the appellant had 
already filed a timely Substantive Appeal to the May and June 
1992 rating actions, which was the last action that she 
needed to take to perfect her appeal.  See 38 C.F.R. § 20.202 
(1999).  Moreover, while no additional action on her part 
were needed to continue her appeal (see Fenderson, AB, 
supra), she has continued to prosecute this claim.  In light 
of the foregoing, the appeal must be granted.


ORDER

As a timely Notice of Disagreement with the May and June 1992 
rating decisions has been received, the appeal is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

